American Beacon Advisors, Inc. 4151 Amon Carter Blvd. MD 2450 Fort Worth, TX 76155 May 4, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:American Beacon Money Market Select Fund; American Beacon U.S. Government Select Fund, each a series of American Beacon Select Funds File Nos. 333-88343; 811-9603 To the Securities and Exchange Commission: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended (“Securities Act”), this letter serves as certification that the form of Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Securities Act would not have differed from that contained in Post-Effective Amendment No. 15 to Registrant’s Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on April 29, 2011. If you have any questions concerning the foregoing, please do not hesitate to contact the undersigned at (817) 391-6175. Sincerely, /s/ John J. Okray John J. Okray Assistant General Counsel cc:Francine Rosenberger, Esq. K&L Gates LLP
